Title: To George Washington from Udny Hay, 5 January 1781
From: Hay, Udny
To: Washington, George


                        
                            Sir
                            Poughkiepsee 5 Jan. 1781
                        
                        I took the liberty of mentioning to your Excellency in mine of 2nd inst: the necessity, if men could be spared
                            for the purpose, of sending off Batteaux in Quest of flour at the different Landings, as I have heard nothing on that
                            subject since am affraid the Letter has miscarried, and am therefore again induced to request You will give orders for
                            that purpose especially as since my last I have seen several of my Assistants, who, not withstanding the excessive badness
                            of the roads, will I am convinced gett a considerable quantity to the water side as soon as the batteaux or vessells
                            arrive—You will please observe there is some now lays within a mile or two of the Water side which
                            cannot be removed till the vessells are ready to take it in as there are no Store houses at the Landings nearest which it
                            is at present deposited.
                        If any vessels or batteaux are ordered up I could wish the Masters or officer commanding was desired to call
                            upon me, that they may have no unnecessary delay at any of the Landings.
                        I recd intelligence from Albany that a supply of fifty barrells of flour had gone on for
                            Fort Schuyler and that sevty more would be ready by 15th Jany. I am wt. the utmost respect Your
                            Excellencys most obedient and very humble Sert
                        
                            Udny Hay
                        
                    